       Case 1-19-45808-nhl            Doc 14       Filed 10/16/19   Entered 10/16/19 20:11:29




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re
                                                            Chapter 13
Tony E. Nicolas,
                                                            Case No. 19-45808-nhl
         Debtor.
--------------------------------------------------------x

        NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

                 PLEASE TAKE NOTICE THAT, the Law Offices of Jeremy S. Sussman (the

“Sussman Law Firm”) hereby enters its appearance as counsel to Columbia Capital Co. in the

above-captioned matters.

                 PLEASE TAKE FURTHER NOTICE THAT, the Sussman Law Firm, pursuant to

section 342 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

Code”) and rules 2002, 9007 and 9010 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), requests that copies of any and all notices, pleadings and papers filed,

entered or served in this case be given to and served upon the following:


                                   Jeremy S. Sussman, Esq.
                                   THE LAW OFFICES OF JEREMY S. SUSSMAN
                                   225 Broadway, Suite 3800
                                   New York, NY 10007
                                   Telephone: (646) 322-8373
                                   Email: sussman@sussman-legal.com

                 PLEASE TAKE FURTHER NOTICE that this request includes not only the

notices and papers referred to in the Bankruptcy Rules, but also includes any notice, motion,

proposed order, application, petition, pleading, request, complaint, demand, memorandum,

affidavit, declaration, presentment, order to show cause, disclosure statement, and plan of

reorganization, whether formal or informal, whether written or oral, and whether transmitted or
      Case 1-19-45808-nhl        Doc 14     Filed 10/16/19      Entered 10/16/19 20:11:29




conveyed by mail, courier service, hand-delivery, telephone, facsimile transmission,

electronically, or otherwise, that is filed or given in connection with these cases and the

proceedings therein.

               PLEASE TAKE FURTHER NOTICE that neither this notice of appearance nor

any prior or later appearance, pleading or claim waives (1) any right to have final orders in non-

core matters entered only after de novo review by a District Court judge, (2) any right to trial by

jury in any proceeding so triable in this case or any case, controversy, or proceeding related to

this case, (3) any right to have the District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, or (4) any other substantive or procedural rights.

 Dated: New York, NY
        October 16, 2019

                                             THE LAW OFFICE OF JEREMY S. SUSSMAN

                                             By: /s/ Jeremy S. Sussman
                                                Jeremy S. Sussman
                                                225 Broadway, 38th Floor
                                                New York, NY 10007




                                                  2
